DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 6, 10, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weh et al (US 2015/0329094) in view of Verhagen et al (DE 102014201792).
As per claim 1, Weh et al discloses a bicycle (10) comprising a braking system (12) and capable of executing an antilock braking control (Title), the braking system comprising a hydraulic pressure control unit (20) mountable on the bicycle, the hydraulic pressure control unit comprising: 
a base body (34) in which an internal flow path (88, 94) through which brake liquid flows is formed; 
an inlet valve (36; [0054]) which is attached to the base body, is opened and closed when the antilock braking control is executed, and is driven by a first coil (96, Fig. 6); 
an outlet valve (38; [0054]) which is attached to the base body, is opened and closed when the antilock braking control is executed, and is driven by a second coil (96, Fig. 6); 
a coil casing (70) in which the first coil and the second coil are accommodated; and 
a fixing member (108), 
wherein the fixing member is joined to the coil casing in a state where a columnar space with both ends opened is formed between a partial region of an outer surface of the coil casing and a partial region of an outer surface of the fixing member (108, 70, Fig. 6, 7), or 
the fixing member is joined to the base body in a state where a columnar space with both ends opened is formed between a partial region of an outer surface of the base body and the partial region of the outer surface of the fixing member (108, 34, Fig. 7),
wherein the first coil and the second coil are arranged side by side along a direction in which the columnar space extends (The coils 96 are arranged side-by-side, Fig. 6).  Weh et al discloses wherein the hydraulic pressure control unit is joined to a frame tube (106) in a state where a portion of the frame tube is positioned in the columnar space (Fig. 7, 8), but does not disclose wherein the relevant frame tube portion is a front fork.
Verhagen et al discloses a hydraulic brake comprising a front fork (4), wherein the hydraulic pressure control unit is joined to the front fork (23).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic module of Weh et al by mounting it on the front fork as taught by Verhagen et al in order to provide a more favorable weight distribution.  

    PNG
    media_image1.png
    470
    650
    media_image1.png
    Greyscale

As per claim 3, Weh et al and Verhagen et al disclose the bicycle according to claim 1.  Weh et al discloses further comprising a circuit board (66; [0061]) electrically connected to at least one of the first coil and the second coil, wherein the circuit board is held in a state where a longest dimension of the circuit board extends parallel to a centerline of the columnar space extends (66, Fig. 6).
As per claim 6, Weh et al and Verhagen et al disclose the bicycle according to claim 1.  Weh et al further discloses wherein the hydraulic pressure control unit is pump-less (Fig. 1).
As per claim 10, Weh et al and Verhagen et al disclose the bicycle according to claim 1.  Weh et al further discloses wherein the fixing member is joined to the coil casing in a state where a columnar space with both ends opened is formed between a partial region of an outer surface of the coil casing and a partial region of an outer surface of the fixing member (Fig. 7).
As per claim 13, Weh et al and Verhagen et al disclose the bicycle according to claim 1.  Weh et al further discloses wherein the fixing member is joined to the base body in a state where a columnar space with both ends opened is formed between a partial region of an outer surface of the base body and the partial region of the outer surface of the fixing member (Fig. 7).
As per claim 16, Weh et al and Verhagen et al disclose the bicycle according to claim 1.  Weh et al further discloses wherein the direction is colinear with a centerline of the columnar space (Fig. 7).
As per claim 17, Weh et al and Verhagen et al disclose the bicycle according to claim 16.  Weh et al further discloses wherein the columnar space is generally in the shape of a cylinder (Fig. 8), and the centerline of the columnar space is a centerline of the cylinder (Fig. 8).
As per claim 18, Weh et al and Verhagen et al disclose the bicycle according to claim 16.  Weh et al further discloses wherein, as installed, the first coil and the second coil are stacked generally vertically within the hydraulic pressure control unit (Coils 96 are stacked vertically, Fig. 6).
3.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weh et al (US 2015/0329094) in view of Verhagen et al (DE 102014201792) and further in view of Tsuruta (JP 2009-241701).
As per claim 4, Weh et al and Verhagen et al disclose the bicycle according to claim 3, but do not disclose further comprising a connector electrically connected to the circuit board, wherein the connector is erected in a direction different from the direction in which the columnar space extends.
Tsuruta discloses a brake fluid pressure control device further comprising a connector (5) electrically connected to the circuit board, wherein the connector is erected in a direction different from the direction in which the columnar space extends (5, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Weh et al by providing a connector as taught by Tsuruta in order to provide circuit board functionality.
	As per claim 5, Weh et al, Verhagen et al and Tsuruta disclose the bicycle according to claim 4.  Tsuruta further discloses wherein the first coil, the second coil, and the connector are held in a state where leading ends of connecting terminals to the circuit board protrude from the same side with respect to the mounting surface of the circuit board (5, 23, Fig. 2).
Response to Arguments
4.	Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that:
“Claim 1 is amended to include the limitations of claim 2 and claims 7-9. Claim 1 now recites, in part, that the first coil (13lA) and the second coil (132A) are arranged side by side along a direction (D) in which the columnar space (155) extends. Weh instead teaches coils arranged side by side along a direction perpendicular to the similar columnar space. Tsuruta does not appear to teach a similar columnar space to orient the location of coils. Verhagen does not appear to teach a particular orientation of coils” (Pages 5-6).

Claim 1 recites “wherein the first coil and the second coil are arranged side by side along a direction in which the columnar space extends”.  The columnar space extends axially and laterally and the claim does not define the direction relative to other bicycle parts.  The first and second coils (96) of Weh et al are arranged side by side along a direction in which the columnar space extends (Fig. 6).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657